
	
		II
		110th CONGRESS
		1st Session
		S. 1359
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mrs. Murray (for
			 herself, Mr. Bennett,
			 Mr. Brown, and Mr. Akaka) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to enhance public
		  and health professional awareness and understanding of lupus and to strengthen
		  the Nation’s research efforts to identify the causes and cure of
		  lupus.
	
	
		1.Short titleThis Act may be cited as the
			 Lupus Research, Education, Awareness,
			 Communication, and Healthcare Amendments of 2007.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Title I—Expanding and Improving Research on Lupus
				Sec. 101. Expansion of lupus biomedical research.
				Sec. 102. Strengthening lupus epidemiology; lupus
				study.
				Title II—Enhancing lupus awareness and education
				Sec. 201. Increasing public awareness and improving health
				professional education.
			
		3.FindingsCongress makes the following
			 findings:
			(1)Lupus is a serious, complex, debilitating
			 autoimmune disease that can cause inflammation and tissue damage to virtually
			 any organ system in the body, including the skin, joints, other connective
			 tissue, blood and blood vessels, heart, lungs, kidney, and brain.
			(2)The Lupus Foundation of America, Inc.
			 estimates that approximately 1,500,000 to 2,000,000 Americans live with some
			 form of lupus; lupus affects women 9 times more often than men and 80 percent
			 of newly diagnosed cases of lupus develop among women of child-bearing
			 age.
			(3)Lupus disproportionately affects women of
			 color; it is 2 to 3 times more common among African-Americans, Hispanics,
			 Asians, and Native Americans and is generally more prevalent in minority
			 populations, a health disparity that remains unexplained. According to the
			 Centers for Disease Control and Prevention, the rate of lupus mortality has
			 increased since the late 1970s and is higher among older African-American
			 women.
			(4)There have been no new drugs approved by
			 the Food and Drug Administration specifically for lupus in nearly 40 years and
			 while current treatments for the disease can be effective, they can lead to
			 damaging side effects.
			(5)The pain and fatigue associated with lupus
			 can threaten people’s ability to live independently and make it difficult to
			 maintain employment and lead normal lives. One in 5 people with lupus is
			 disabled by the disease, and consequently receives support from government
			 programs, including medicare, medicaid, social security disability, and social
			 security supplemental income.
			(6)The estimated average annual cost of
			 medical treatment for an individual with lupus can range between $10,000 and
			 $30,000; for people who have the most serious form of lupus, medical costs can
			 greatly exceed this amount, causing a significant economic, emotional, and
			 social burden to the entire family and to society.
			(7)More than 1/2 of the
			 people with lupus suffer 4 or more years and visit 3 or more physicians before
			 obtaining a diagnosis of lupus; early diagnosis of, and commencement of
			 treatment for, lupus can prevent or reduce serious organ damage, disability,
			 and death.
			(8)Despite the magnitude of lupus and its
			 impact on individuals and families, health professional and public
			 understanding of lupus remains low; only 1 of 5 Americans can provide even
			 basic information about lupus, and awareness of lupus is lowest among adults
			 ages 18 to 34, the age group most likely to develop symptoms of lupus.
			(9)Lupus is a significant national health
			 issue that deserves a comprehensive and coordinated response by Federal and
			 State governments with the involvement of the healthcare provider, patient, and
			 public health communities.
			IExpanding and Improving Research on
			 Lupus
			101.Expansion of lupus
			 biomedical researchSection
			 441A of the Public Health Service Act (42 U.S.C. 285d–6a) is amended to
			 read as follows:
				
					441A.Expansion of lupus biomedical research(a)In
				generalThe Secretary, acting
				through the Director of the Institute, shall expand and intensify research and
				related activities of the Institute with respect to lupus.
						(b)Coordination
				with other institutesThe
				Director of the Institute shall coordinate the activities of the Director under
				subsection (a) with similar activities conducted by the other national research
				institutes and agencies of the National Institutes of Health to the extent that
				such institutes and agencies have responsibilities that are related to
				lupus.
						(c)Programs for
				lupusIn carrying out
				subsection (a), the Director of the Institute shall conduct or support research
				to expand the understanding of the causes of, and to find a cure for, lupus.
				Activities under such subsection shall include conducting and supporting the
				following:
							(1)Basic research to discover the pathogenesis
				and pathophysiology of the disease.
							(2)Research to determine the reasons
				underlying the disproportionate prevalence of lupus in African-American,
				Hispanic, Native American, and Asian women.
							(3)Epidemiological studies to address the
				frequency and natural history of the disease and the differences between the
				sexes and among racial and ethnic groups with respect to the disease.
							(4)Clinical research for the development and
				evaluation of new treatments, including new biological agents.
							(5)Research to validate lupus
				biomarkers.
							(6)Research to develop improved diagnostic
				tests.
							.
			102.Strengthening lupus
			 epidemiology; lupus studyPart
			 B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 318B the following:
				
					318C.Strengthening lupus epidemiology(a)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				work with a consortium of leading United States academic health institutions
				that have expertise in the epidemiology of lupus to undertake a national scale
				lupus epidemiological study to determine the true prevalence and incidence of
				lupus in the United States.
						(b)Use of
				fundsThe Director of the
				Centers for Disease Control and Prevention shall enter into a cooperative
				agreement with the consortium described in subsection (a) to develop,
				implement, and manage a system for lupus data collection and analysis,
				including—
							(1)the creation and use of a common data entry
				and management system across all study sites; and
							(2)the enhancement of the 2 study sites
				involved in the existing lupus patient registry of the Centers for Disease
				Control and Prevention on the day before the date of enactment of the
				Lupus Research, Education, Awareness,
				Communication, and Healthcare Amendments of 2007.
							(c)Geographic
				representationThe Director
				of the Centers for Disease Control and Prevention shall ensure that the
				consortium described in subsection (a) represents different geographic regions
				of the United States that have a sufficient number of individuals of all racial
				and ethnic backgrounds disproportionately affected by lupus, including
				Hispanics, Asians, Native Americans, and African-Americans.
						(d)Certain
				activitiesIn carrying out
				subsections (a) and (b), the consortium described in subsection (a) shall
				capture data related to all affected populations on all forms of lupus,
				including lupus related disorders.
						(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $3,500,000 for each of
				the fiscal years 2008, 2009, 2010, and 2011.
						318D.Lupus study and report by the Institute
		  of Medicine(a)ContractThe Secretary shall enter into a contract
				with the Institute of Medicine to conduct a study—
							(1)to evaluate the Federal and State
				activities related to lupus research, education, and awareness programs and
				activities and make recommendations for ways in which these initiatives could
				be expanded;
							(2)to identify the gaps in Federal research
				related to—
								(A)the causes of lupus;
								(B)lupus detection and diagnosis;
								(C)lupus treatment; and
								(D)lupus quality-of-life concerns;
								(3)to make recommendations for building and
				supporting the lupus research enterprise, including recommendations for
				strategies for future basic, clinical, social, and behavioral research—
								(A)to determine the pathophysiology and
				pathogenesis of the disease; and
								(B)to secure the development of new and
				improved lupus therapies and ways to diagnose the disease;
								(4)to determine the gaps in lupus health
				professional education programs and public awareness efforts and make
				recommendations for ways in which the Federal Government can—
								(A)improve public and health professional
				awareness of lupus; and
								(B)partner and support nonprofit voluntary
				health agencies (such as the Lupus Foundation of America, Inc.) and academic
				institutions and other interested stakeholders whose primary purposes are to
				increase public awareness of lupus and to improve the diagnosis and treatment
				of lupus;
								(5)to make recommendations regarding ways to
				improve the quality of life for people with lupus;
							(6)to summarize the clinical and biological
				features of lupus and the characteristics and management of major symptoms and
				make recommendations for disease management and measurement; and
							(7)to make recommendations for epidemiological
				studies in the various population groups affected by lupus in the United
				States.
							(b)ReportNot later than 18 months after the date of
				enactment of the Lupus Research, Education,
				Awareness, Communication, and Healthcare Amendments of 2007, the
				Institute of Medicine shall submit to the Secretary a report containing the
				information described in paragraphs (1) through (7) of subsection
				(a).
						.
			IIEnhancing lupus awareness and
			 education
			201.Increasing public
			 awareness and improving health professional educationPart B of title III of the Public Health
			 Service Act (as amended by section 102) (42 U.S.C. 243 et seq.) is further
			 amended by inserting after section 318D the following:
				
					318E.Increasing public awareness of lupus and improving health
		  professional education(a)In
				generalThe Secretary, acting
				through the Director of the Office on Women’s Health and in collaboration with
				the Lupus Foundation of America, Inc. and the National Center on Minority
				Health and Health Disparities of the National Institutes of Health, shall
				conduct and support a sustained national lupus public awareness and health
				professional education campaign, with an emphasis on reaching populations at
				highest risk for the disease.
						(b)Use of
				fundsIn conducting the
				sustained national lupus public awareness and health professional educational
				campaign, the Director of the Office on Women’s Health shall—
							(1)promote increased awareness of early
				intervention and treatment so as to significantly improve the diagnosis,
				treatment, and quality of life for people with lupus;
							(2)direct communication and education efforts
				toward minority communities that may be underserved or disproportionately
				affected by lupus; and
							(3)target at-risk women and health
				professionals likely to see women with lupus, including primary care physicians
				and specialists such as rheumatologists, nephrologists, dermatologists, and
				immunologists, so as to help reduce the amount of time taken to achieve a
				correct diagnosis of lupus.
							(c)Certain
				activitiesTo the extent
				practicable and appropriate, the Secretary shall ensure that communications
				under subsections (a) and (b) provide the latest medically sound information
				related to the signs, symptoms, diagnosis, and disease management of
				lupus.
						(d)Integration with
				other programsTo the extent
				practicable and appropriate, the Secretary shall integrate efforts under this
				section with other programs carried out by the Secretary.
						(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $1,000,000 for each of
				the fiscal years 2008 through
				2012.
						.
			
